                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


JARRETT ROMERO NELSON, # K8198                                                        PLAINTIFF

VERSUS                                             CIVIL ACTION NO. 3:19cv796-CWR-LRA

BILLY SOLLIE, et al.                                                              DEFENDANTS


          MEMORANDUM OPINION AND ORDER OF PARTIAL DISMISSAL

       This matter is before the Court sua sponte. Pro se Plaintiff Jarrett Romero Nelson is a

pretrial detainee at the Lauderdale County Detention Facility, and he challenges his arrest and

conditions of confinement. The Court has considered and liberally construed the pleadings. As

set forth below, Defendants Thomas Vann and Tonya Anderson are dismissed.

                                        BACKGROUND

       Nelson is currently being held at the Lauderdale County Detention Facility on charges

stemming from a domestic incident. The ten Defendants include Sheriff Billy Sollie and his

employees, arresting officer Thomas Vann of the Meridian Police Department, and two jail nurses.

Nelson claims he is being held on false charges and in unconstitutional conditions. He alleges

denials of medical and dental treatment, contaminated food, and leaking water.

       First, Nelson alleges that Officer Vann arrested him and charged him with felony stalking

and aggravated assault-domestic violence. Nelson complains that the charges were false and based

solely on the complainant’s word. Nelson claims the charges were originally dropped but Vann

brought them back again based on the same evidence. This time, Nelson was indicted. In addition,

he contends Sheriff Sollie had “prior knowledge to [sic] [his] case.” (Resp. at 1).
       Since arriving at the jail, Nelson claims that Defendant Nurses Mary Joe and Daphne Bar

will not give him all of his prescribed psychiatric medicines. Nurse Mary Joe is also allegedly

denying him dental treatment. He claims that he has painful broken teeth that she has said need to

be pulled, but he contends she refuses him the treatment because of his inability to pay for it.

       Besides the medical and dental issues, Nelson alleges that, four times a week, the food

trays have rocks and hair in them. He claims the trays are contaminated in this manner because

the officers do not wear hairnets. Defendants Officer Tonya Anderson, Lieutenant Gowdy, and

Officers Shaffer and Eagan have all allegedly served him such trays, but “I have not eaten them.

They sometime[s] trade me out.” Id. at 4.

       Finally, Nelson alleges that the toilets and windows are constantly leaking water in the

cells. Officers Shaffer and Eagan, Lieutenant Dowdy, and Sergeant Freeman allegedly told him

“they couldn’t do anything but give me a flood blanket . . . to help with the water coming from the

windows.” Id. The water has caused Plaintiff to fall, injuring his back.

       Nelson brings this action under § 1983, claiming violations of the Fourth and Fourteenth

Amendments. He brings false arrest claims against Sheriff Sollie and Officer Vann. Nelson asserts

his denial of medical treatment claims against Sollie, Major Melissa McCarter, and Nurses Mary

Joe and Bar and a denial of dental treatment claim against Sollie, McCarter, and Nurse Mary Joe.

The food claims are brought against Sollie; McCarter; Officers Anderson, Shaffer, and Eagan; and

Lieutenant Gowdy. The flooding claims are against Sollie, McCarter, Gowdy, Shaffer, Eagan, and

Sergeant Freeman. Plaintiff seeks compensatory damages.

                                          DISCUSSION

       The Prison Litigation Reform Act of 1996, applies to prisoners proceeding in forma

pauperis in this Court. One of the provisions reads, “the court shall dismiss the case at any time

                                                 2
if the court determines that . . . the action . . . (i) is frivolous or malicious; (ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

from such relief.” 28 U.S.C. § 1915(e)(2)(B). The statute “accords judges not only the authority

to dismiss a claim based on an indisputably meritless legal theory, but also the unusual power to

pierce the veil of the complaint’s factual allegations and dismiss those claims whose factual

contentions are clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32 (1992). “[I]n an action

proceeding under [28 U.S.C. § 1915, a federal court] may consider, sua sponte, affirmative

defenses that are apparent from the record even where they have not been addressed or raised.”

Ali v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990). “Significantly, the court is authorized to test the

proceeding for frivolousness or maliciousness even before service of process or before the filing

of the answer.” Id. The Court has permitted Nelson to proceed in forma pauperis in this action.

The Complaint is subject to sua sponte dismissal under § 1915.

THOMAS VANN

        Nelson sues Officer Vann for arresting him on allegedly false charges based on the

complainant’s statement.

        There “is no freestanding constitutional right” to be free from false charges. Castellano v.

Fragozo, 352 F.3d 939, 945 (5th Cir. 2003). On the other hand, the knowing use of fabricated

evidence may violate procedural due process or other constitutional rights. Id. at 953-54, 958.

Officer Vann is not alleged to know that the charges are false.                  He merely believes the

complainant’s word over Nelson’s. This claim is frivolous.

TONYA ANDERSON

        Officer Anderson is sued because she has allegedly served Nelson food trays with hair and

rocks in the food. He admits he never ate this food.

                                                      3
       “No Federal civil action may be brought by a prisoner confined in a jail . . . for mental or

emotional injury suffered while in custody without a prior showing of physical injury or the

commission of a sexual act (as defined in section 2246 of title 18, United States Code).” 42 U.S.C.

§ 1997e(e). Because he alleges no physical injury, this claim is barred by Title 42 U.S.C. §

1997e(e). Herman v. Holiday, 238 F.3d 660, 666 (5th Cir. 2001).

       IT IS THEREFORE ORDERED AND ADJUDGED that, for the reasons stated above,

the claims against Defendants Thomas Vann and Tonya Anderson should be, and are hereby,

DISMISSED WITH PREJUDICE as frivolous and for failure to state a claim. The remainder

of this case shall proceed.

       SO ORDERED AND ADJUDGED, this the 2nd day of January, 2020.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE




                                                4
